Citation Nr: 0841619	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  00-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to March 2, 1999, for 
a total rating for compensation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from September 1967 to 
October 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2001, the Board denied the claim.  This decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2003, the Court in a 
single-judge order vacated the Board's October 2001 decision 
and remanded the case to the Board pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L.No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  In May 2003, the Secretary of VA 
appealed this order to the United States Court of Appeal for 
the Federal Circuit (Federal Circuit).  In April 2004, the 
Federal Circuit granted the Secretary's unopposed motion to 
vacate the Court's orders and remand for further proceeding 
consistent with Conaway v. Principi, 353 F.3d 1369 (Fed.Cir. 
2004).  In June 2004, the Court in a single-judge order 
vacated the Board's October 2001 decision and remanded the 
case to the Board pursuant to the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Federal Circuit 
summarily affirmed the Court decision and lifted a stay of 
proceedings in February 2008.

The case has been returned to the Board for appropriate 
action, consistent with the Court order of June 2004.

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim, including degree 
of disability and effective date of disability.  See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice must be provided "at the 
time" that VA receives a completed or substantially complete 
application for VA-administered benefits.

Noncompliant notice, content or timing, is error and presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, the Court found that VA failed to comply with 
the requirements of VCAA because the "veteran has not had 
the opportunity to benefit from and react to the notices that 
the Secretary is obligated to provide."  See Court Order at 
2.  It was noted that Secretary had not "notified the 
claimant of who is responsible for obtaining the evidence 
necessary to substantiate his claim."  Id.

Therefore, to ensure that VA has met its duty to notify 
obligations under the VCAA, the appellant should be issued a 
new VCAA notice letter.  After the appellant has had the 
opportunity to "benefit and react" to that notice, the RO 
should readjudicated the claim.



The case is REMANDED for the following action:

1.  The appellant should be sent a VCAA 
letter.  This letter should (a) inform 
him of any information and evidence not 
of record that is necessary to 
substantiate his claim for an earlier 
effective date for an award of individual 
unemployability, (b) inform him of the 
information and evidence that VA will 
seek to provide; and (3) inform him of 
the information and evidence that he is 
expected to provide.

2.  Thereafter, the RO should 
readjudicate the claim.  If any of the 
claims remain denied, the appellant and 
his attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the claims should be returned 
to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


